                            Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 1 of 30


                            MARC A. FENSTER (CA SBN 181067)
                        1   mfenster@raklaw.com
                            BRIAN D. LEDAHL (CA SBN 186579)
                        2   bledahl@raklaw.com
                            JACOB R. BUCZKO (CA SBN 269408)
                        3   jbuczko@raklaw.com
                            RUSS, AUGUST & KABAT
                        4   12424 Wilshire Boulevard, 12th Floor
                            Los Angeles, California 90025
                        5   Telephone: 310.826.7474
                            Facsimile: 310.826.6991
                        6
                            Attorneys for Plaintiff
                        7   ZEROCLICK, LLC
                        8
                                                          UNITED STATES DISTRICT COURT
                        9
                                                       NORTHERN DISTRICT OF CALIFORNIA
                       10
                                                                      OAKLAND DIVISION
                       11
RUSS, AUGUST & KABAT




                       12
                            ZEROCLICK, LLC, a Texas limited liability                   Case No.     4:15-cv-04417-JST
                       13   company,
                                                                                        ZEROCLICK, LLC’S MOTION
                       14                             Plaintiff,                        TO STRIKE EXPERT OPINIONS
                                                                                        OF DR. SCOTT KLEMMER
                       15          v.
                                                                                        Date:      April 29, 2020
                       16   APPLE INC., a California corporation,                       Time:      2:00 p.m.
                                                                                        Ctrm:      6
                       17                             Defendant.                        Judge:     Hon. Jon S. Tigar
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                   PLAINTIFF’S MOTION TO STRIKE
                                 Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 2 of 30



                        1                                                   TABLE OF CONTENTS

                        2   I.       NOTICE OF MOTION AND MOTION .............................................................................1
                        3   II.      STATEMENT OF RELIEF SOUGHT ................................................................................1
                        4   III.     INTRODUCTION ...............................................................................................................1
                        5   IV.      FACTUAL BACKGROUND ..............................................................................................2
                        6                      A.         Apple’s Opening Expert Report of Professor Klemmer Includes
                                                          Numerous Invalidity Theories Never Disclosed in Apple’s
                        7                                 Amended Invalidity Contentions .................................................................2
                        8                      B.         Apple’s Noninfringement Expert Report of Professor Klemmer
                                                          Includes an Undisclosed Noninfringement Theory that Contradicts
                        9                                 the Court’s Claim Construction ...................................................................7
                       10   V.       ARGUMENT .......................................................................................................................9
                       11                      A.         The Court Should Strike Invalidity Theories in Dr. Klemmer’s
RUSS, AUGUST & KABAT




                                                          Report that Were Never Disclosed by Apple. ..............................................9
                       12
                                                          1.     Dr. Klemmer’s Invalidity Report Includes Numerous New
                       13                                        Invalidity Theories Disguised as “State of the Art” ...........................10
                       14                                 2.     Dr. Klemmer’s “Chronology of Development” Section
                                                                 Similarly Includes Undisclosed Comparisons of Asserted
                       15                                        Claim Elements to the Prior Art References .....................................12
                       16                                 3.     Dr. Klemmer’s Invalidity Expert Report Includes Undisclosed
                                                                 Obviousness Combinations ................................................................13
                       17
                                                          4.     Dr. Klemmer’s Undisclosed Holistic Obviousness Theories
                       18                                        that Vaguely Combine Numerous Prior Art References in
                                                                 Nonspecific Ways Should be Stricken. ..............................................16
                       19
                                                          5.     Zeroclick is Significantly Prejudiced By Apple’s Failure to
                       20                                        Disclose Numerous Invalidity Theories Present in Dr.
                                                                 Klemmer’s Report ..............................................................................17
                       21
                                               B.         Dr. Klemmer’s Opinion regarding the “Without Requiring An
                       22                                 Exertion Of Pressure On The Screen” Element Contradicts the
                                                          Court’s Claim Construction, is an Undisclosed Noninfringement
                       23                                 Argument, and Should be Stricken ............................................................18
                       24                                 1.     Dr. Klemmer’s Opinion Regarding “Without Requiring an
                                                                 Exertion of Pressure on the Screen” is a New Claim
                       25                                        Construction Argument that Contradicts the Court’s Claim
                                                                 Construction Order .............................................................................19
                       26
                                                          2.     Dr. Klemmer’s Opinion Regarding “Without Requiring an
                       27                                        Exertion of Pressure on the Screen” is Impermissible Claim
                                                                 Construction that Usurps the Court’s Role.........................................21
                       28

                                                                                               i
                                                                                TABLE OF CONTENTS
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 3 of 30


                                                       3.    Dr. Klemmer’s Opinion Regarding “Without Requiring an
                        1                                    Exertion of Pressure on the Screen” is an Undisclosed
                                                             Noninfringement Argument ...............................................................22
                        2
                            VI.   CONCLUSION ..................................................................................................................24
                        3
                        4
                        5
                        6
                        7
                        8
                        9
                       10
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                           ii
                                                                             TABLE OF CONTENTS
                              Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 4 of 30



                        1                                                TABLE OF AUTHORITIES

                        2   Cases

                        3   ActiveVideo Networks, Inc. v. Verizon Comm’ns, Inc.,
                                   694 F.3d 1312 (Fed. Cir. 2012)......................................................................................... 17
                        4
                            Asia Vital Components Co. v. Asetek Danmark A/S,
                        5          No. 16-CV-07160-JST, 2018 WL 4945316 (N.D. Cal. Oct. 11, 2018) ........................ 9, 10

                        6   ASUS Computer Int’l v. Round Rock Research, LLC,
                                  No. 12-CV-02099-JST, 2014 WL 1463609 (N.D. Cal. Apr. 11, 2014) ............................. 9
                        7
                            Cordis Corp. v. Boston Sci. Corp.,
                        8          561 F.3d 1319 (Fed. Cir. 2009)......................................................................................... 21

                        9   Daubert v. Merrell Dow Pharm., Inc.,
                                  509 U.S. 579 (1993) ...................................................................................................... 1, 17
                       10
                            Exergen Corp. v. Wal-Mart Stores, Inc.,
                       11         575 F. 3d 1312 (Fed. Cir. 2009)........................................................................................ 20
RUSS, AUGUST & KABAT




                       12   Fenner Inv., Ltd. v. Microsoft Corp.,
                                  632 F. Supp. 2d 627 (E.D. Tex. 2009) .............................................................................. 20
                       13
                            Golden Bridge Tech. Inc v. Apple, Inc.,
                       14         No. 12-cv-04882-PSG, 2014 WL 1928977 (N.D. Cal. May 14, 2014) .............................. 9

                       15   Hoist Fitness Sys., Inc. v. TuffStuff Fitness Int'l, Inc.,
                                   No. EDCV1701388ABKKX, 2019 WL 6481307 (C.D. Cal. Aug. 27, 2019).................. 21
                       16
                            Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd.,
                       17         340 F. Supp. 3d 934 (N.D. Cal. 2018) .............................................................................. 21

                       18   Innogenetics, N.V. v. Abbott Labs.,
                                  512 F.3d 1363 (Fed. Cir. 2008)......................................................................................... 17
                       19
                            Life Techs. Corp. v. Biosearch Techs., Inc.,
                       20          2012 WL 4097740 (N.D. Cal. Sept. 17, 2012) ............................................................. 2, 12

                       21   Markman v. Westview Instruments, Inc.,
                                 517 U.S. 370 116 S.Ct. 1384 L.Ed.2d 577 (1996) ............................................................ 21
                       22
                            MediaTek Inc. v. Freescale Semiconductor, Inc.,
                       23         No. 11–CV–5341–YGR, 2014 WL 690161 (N.D. Cal. Feb. 21, 2014) ..................... 10, 21

                       24   MLC Intellectual Prop., LLC v. Micron Tech., Inc.,
                                  No. 14-CV-03657-SI, 2019 WL 2943414 (N.D. Cal. July 8, 2019)................................. 20
                       25
                            Nationwide Transp. Fin. v. Cass Info. Sys., Inc.,
                       26         523 F.3d 1051 (9th Cir. 2008) .......................................................................................... 21

                       27   Nova Measuring Instruments Ltd. v. Nanometrics, Inc.,
                                  417 F. Supp. 2d 1121 (N.D. Cal. 2006) .............................................................................. 9
                       28
                                                                                                iii
                                                                              TABLE OF AUTHORITIES
                              Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 5 of 30
                                                                               Table of Authorities
                                                                                    (continued)                                                                   Page
                            O2 Micro Int'l, Ltd. v. Monolithic Power Sys.,
                        1         467 F.3d 1355 (Fed. Cir. 2006)......................................................................................... 22
                        2   Sulzer Textil A.G. v. Picanol N.V.,
                                   358 F.3d 1356 (Fed. Cir. 2004)......................................................................................... 20
                        3
                            Takeda Pharm. Co. v. TWi Pharm., Inc.,
                        4         No. 13-CV-02420-LHK, 2015 WL 1227817 (N.D. Cal. Mar. 17, 2015) ......................... 10
                        5   Verinata Health, Inc. v. Sequenom, Inc.,
                                   No. 12-cv-00865-SI, 2014 WL 4100638 (N.D. Cal. Aug. 20, 2014) ............................... 10
                        6
                            Volterra Semiconductor Corp. v. Primarion, Inc.,
                        7          796 F. Supp. 2d 1025 (N.D. Cal. 2011) ........................................................................ 2, 12
                        8   Yeti by Molly, Ltd. v. Deckers Outdoor Corp.,
                                    259 F.3d 1101 (9th Cir. 2001) .......................................................................................... 22
                        9
                            Rules
                       10
                            Fed. R. Civ. P. 16 ............................................................................................................................ 1
                       11
                            Fed. R. Civ. P. 26 ............................................................................................................................ 1
RUSS, AUGUST & KABAT




                       12
                            Fed. R. Civ. P. 37 ............................................................................................................................ 1
                       13
                            Fed. R. Civ. P. 37(c)(1) ................................................................................................................. 24
                       14
                            Fed. R. Evid. 702 ............................................................................................................................ 1
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28

                                                                                                   iv
                                                                                    TABLE OF CONTENTS
                                 Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 6 of 30



                        1   I.         NOTICE OF MOTION AND MOTION

                        2              PLEASE TAKE NOTICE that Plaintiff Zeroclick, LLC., shall and hereby does move for
                        3   an order to strike certain opinions of Apple’s expert witness, Professor Scott Klemmer. This

                        4   motion is based on this notice of motion, the accompanying memorandum in support thereof, and
                        5   such other written and oral argument as may be presented at or before the time this motion is taken
                        6   under submission by the Court.
                        7   II.        STATEMENT OF RELIEF SOUGHT
                        8          Pursuant to Fed. R. Civ. P. 16, 26, and 37, Fed. R. Evid. 702, Daubert v. Merrell Dow Pharm.,
                        9   Inc., 509 U.S. 579, 591-92 (1993), Patent Local Rule 3-3 and this Court’s inherent authority,
                       10   Plaintiff Zeroclick moves to strike expert opinions of Defendant Apple’s expert, Professor Scott
                       11   Klemmer. In particular, Zeroclick moves to strike the following opinions:
RUSS, AUGUST & KABAT




                       12          •   Dr. Klemmer’s opinions regarding new invalidity theories not disclosed in Apple’s
                       13              Amended Invalidity Contentions;
                       14          •   Dr. Klemmer’s opinions regarding invalidity theories that, in addition to never
                       15              being disclosed by Apple, are improper amalgamations of numerous prior art
                       16              references purporting to address the asserted claims of the patents-in-suit as a
                       17              whole, instead of on an element-by-element or claim-by-claim basis; and
                       18          •   Dr. Klemmer’s noninfringement opinion concerning the term “without requiring an
                       19              exertion of pressure on the screen,” as it occurs in claim 19 of the ‘443 patent,
                       20              because the opinion contradicts the Court’s claim construction and is based on a
                       21              belated and undisclosed prosecution history disclaimer argument.
                       22   III.       INTRODUCTION
                       23              Apple’s technical expert reports of Dr. Scott Klemmer include numerous opinions
                       24   regarding undisclosed invalidity theories, as well as a new claim construction/noninfringement
                       25   argument. For example, Dr. Klemmer’s Opening Report on invalidity introduces new prior art
                       26   references, obviousness theories and obviousness combinations that Apple did not include in its
                       27   Patent Local Rule 3-3 Invalidity Contentions. Dr. Klemmer, in many instances, attempts to
                       28   disguise his new opinions as being merely background information. But such a tactic is readily

                                                                                1
                                                               PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 7 of 30



                        1   recognized by courts in this District, which do not allow new invalidity theories to be included in

                        2   expert reports regardless of whether they are labeled as background information. Life Techs. Corp.
                        3   v. Biosearch Techs., Inc., 2012 WL 4097740 at *1–2 (N.D. Cal. Sept. 17, 2012); Volterra

                        4   Semiconductor Corp. v. Primarion, Inc., 796 F. Supp. 2d 1025, 1047–48 (N.D. Cal. 2011); Largan
                        5   Precision Co. v. Genius Electronic Optical Co., Ltd., 2014 WL 6882275 at *6 (N.D. Cal. Dec. 5,
                        6   2014). Dr. Klemmer’s invalidity report also introduces for the first time in this case vague
                        7   purported obviousness opinions that do not even embark on a claim-by-claim, let alone requisite
                        8   element-by-element, analysis. This violates the Patent Local Rules as well as Rule 702. These
                        9   opinions should also be stricken.
                       10          Dr. Klemmer’s Rebuttal Report on noninfringement also includes new theories that should
                       11   be stricken. In this report, Dr. Klemmer embarks on an entirely new claim construction of the
RUSS, AUGUST & KABAT




                       12   “without requiring an exertion of pressure on the screen” element of claim 19 of the ‘443 patent.
                       13   The Court ordered that this phrase shall have its “plain and ordinary meaning.” Dkt. 77 at 8. Dr.
                       14   Klemmer used this construction in his Opening Report on invalidity to opine that the element was
                       15   disclosed in, e.g., capacitive touch screens. Now for noninfringement, Dr. Klemmer is re-doing
                       16   claim construction and adding a purported prosecution history disclaimer that he now says
                       17   excludes, e.g., capacitive touch screens. Dr. Klemmer’s inconsistent construction is nonsensical
                       18   when read with the claims as a whole and was never proposed to, let alone adopted by, the Court.
                       19   Accordingly, Dr. Klemmer’s new noninfringement/claim construction theory should be stricken.
                       20   IV.    FACTUAL BACKGROUND
                       21          A.      Apple’s Opening Expert Report of Professor Klemmer Includes
                       22                  Numerous Invalidity Theories Never Disclosed in Apple’s Amended
                       23                  Invalidity Contentions
                       24          Apple served its Patent Local Rule 3-3 Invalidity Contentions in this case on March 14,
                       25   2016. Thereafter, the Court issued two Markman Orders. The first was issued on August 16,
                       26   2016, the second was issued June 25, 2019. Dkts. 60, 77. On September 3, 2019, pursuant to
                       27   agreement of the parties, Zeroclick served Amended Infringement Contentions. On September 24,
                       28
                                                                              2
                                                                PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 8 of 30



                        1   2019, Apple served Amended Invalidity Contentions.              Ex. A. Apple’s Amended Invalidity

                        2   Contentions listed 68 purported prior art patents, 62 purported prior art publications, and 18
                        3   different purported prior art products. Id. Apple’s Amended Invalidity Contentions explained

                        4   these long lists of purported prior art, which include no explanation or analysis as to how they may
                        5   relate to the patents-in-suit, nor “reflect the ‘state of the art’” as of the effective filing date of the
                        6   ‘443 and ‘691 patents. Id. at 22. The Amended Contentions included 36 charts (18 for each patent-
                        7   in-suit), which included Apple’s actual prior art anticipation and obviousness theories, pursuant to
                        8   PLR 3-3(b)-(c).
                        9            On December 20, 2019, Apple served its “Opening Expert Report of Scott Klemmer
                       10   Regarding Validity of U.S. Patent Nos. 8,549,443 and 7,818,691.” Ex. B. Dr. Klemmer’s report
                       11   is 391 pages long and included numerous purported invalidity references and theories never
RUSS, AUGUST & KABAT




                       12   previously disclosed by Apple pursuant to PLR 3.3(a)-(c). The following chart summarizes the
                       13   invalidity theories, combinations, and/or references not disclosed in Apple’s Amended Invalidity
                       14   Contentions:
                       15
                                                 CHART A-UNDISCLOSED INVALIDITY THEORIES
                       16    Report             Reference/Invalidity Theory Nondisclosure
                             Paragraph
                       17    Number
                             89                 “Sutherland 2003”                      Not disclosed in Apple’s Amended
                       18                                                              Invalidity Contentions
                             92                 “Casio AT-550 User’s Manual;”          Not disclosed in Apple’s Amended
                       19                       Casio AT—550 Watch                     Invalidity Contentions
                             95                 “Krueger 1995”                         Not disclosed in Apple’s Amended
                       20                                                              Invalidity Contentions
                             96                 “Fukumoto 1994”                        Not disclosed in Apple’s Amended
                       21                                                              Invalidity Contentions; undisclosed
                                                                                       comparison of reference with language
                       22                                                              of claims of patents-in-suit
                       23    97                 “Kohler 1994”                          Not disclosed in Apple’s Amended
                                                                                       Invalidity Contentions; undisclosed
                       24                                                              comparison of reference with language
                                                                                       of claims of patents-in-suit
                       25    98-99              “Freeman and Weissman 1994”            Not disclosed in Apple’s Amended
                                                                                       Invalidity Contentions; undisclosed
                       26                                                              comparison of reference with language
                                                                                       of claims of patents-in-suit
                       27    101                “Fitts 1992”                           Not disclosed in Apple’s Amended
                                                                                       Invalidity Contentions
                       28
                                                                                  3
                                                                PLAINTIFF’S MOTION TO STRIKE
                            Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 9 of 30


                                            CHART A-UNDISCLOSED INVALIDITY THEORIES
                        1   Report         Reference/Invalidity Theory Nondisclosure
                            Paragraph
                        2   Number
                            103            “PortfolioWall”                     Not disclosed in Apple’s Amended
                        3                                                      Invalidity Contentions
                            107-109, 116   “Accot and Zhai 1997”               Not disclosed in Apple’s Amended
                        4                                                      Invalidity Contentions; undisclosed
                                                                               comparison of reference with language
                        5                                                      of claims of patents-in-suit
                            120-123        Magic Cursor 2000                   Not disclosed in Apple’s Amended
                        6                                                      Invalidity Contentions; undisclosed
                                                                               comparisons of reference with language
                        7                                                      of claims of patents-in-suit
                            124            “All references in this             Not disclosed in Apple’s Amended
                        8                  chronology are herein relied        Invalidity Contentions; undisclosed
                                           upon to show how every element      comparisons of reference with language
                        9                  claimed in the patents-in-suit      of claims of patents-in-suit; improper
                                           would have been obvious…”           vague and holistic obviousness theory
                       10                                                      that does not employ an element-by-
                                                                               element analysis
                       11   140            “Quinnell 1995”; “It was not just   Undisclosed comparisons of reference
RUSS, AUGUST & KABAT




                       12                  academics who taught the            with language of claims of patents-in-
                                           elments of the patents-in-suit in   suit;
                       13                  prior art publications, but also
                                           computer
                       14                  magazines…[describing
                                           reference purportedly disclosing
                       15                  asserted claim elements of “user
                                           feedback” and “selected
                       16                  operation”.
                            145            “Touch Jan. 1999,” “thus did not    Not disclosed in Apple’s Amended
                       17                  require an exertion of pressure.”   Invalidity Contentions; undisclosed
                                                                               comparison of reference with language
                       18                                                      of claims of patents-in-suit
                            152            “Given this history of              Not disclosed in Apple’s Amended
                       19                  development of the elements         Invalidity Contentions; undisclosed
                                           recited in the asserted claims of   comparison with language of claims of
                       20                  the patents-in-suit that is shown   patents-in-suit; improper vague and
                                           in the prior art, the asserted      holistic obviousness theory that does not
                       21                  claims are at least rendered        employ an element-by-element analysis
                                           obvious
                       22                  by the prior art. As the history
                                           shows, every element was well
                       23                  known and used in various
                                           combinations with others, in
                       24                  accordance with motivations
                                           taught in the art.
                       25   159            Combining “Kim ‘197” with           Not disclosed in Apple’s Amended
                                           “Quinnell 1995”;                    Invalidity Contentions; undisclosed
                       26                                                      comparison of reference with language
                                                                               of claims of patents-in-suit
                       27   247            Comparison of “Quinnell 1995”       Not disclosed in Apple’s Amended
                                           to elements of ‘691 patent,         Invalidity Contentions; undisclosed
                       28                  including “pointer”
                                                                           4
                                                         PLAINTIFF’S MOTION TO STRIKE
                            Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 10 of 30


                                              CHART A-UNDISCLOSED INVALIDITY THEORIES
                        1   Report           Reference/Invalidity Theory Nondisclosure
                            Paragraph
                        2   Number
                                                                                  comparison of reference with language
                        3                                                         of claims of patents-in-suit
                            341-342          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                        4                    “Zetts ‘113” to invalidate claim     Invalidity Contentions
                                             42 of ‘691 patent
                        5   343-344          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                                             “Falcon 719” to invalidate claim     Invalidity Contentions
                        6                    42 of ‘691 patent
                            396              Combination of “Schrock ‘908”        Not disclosed in Apple’s Amended
                        7                    with “Quinnell 1995” to disclose     Invalidity Contentions
                                             “pointer” of asserted ‘691 patent
                        8                    claims
                        9   463              Combination of “Pisutha-Arnond       Not disclosed in Apple’s Amended
                                             ‘116” with “Quinnell 1995” to        Invalidity Contentions
                       10                    disclose “pointer” of asserted
                                             ‘691 patent claims
                       11   519-520          Combination of “Pisutha-Arnond       Not disclosed in Apple’s Amended
                                             ‘116” with “Zetts ‘113” to           Invalidity Contentions
RUSS, AUGUST & KABAT




                       12                    invalidate claim 42 of ‘691
                                             patent
                       13   521              Combination of “Pisutha-Arnond       Not disclosed in Apple’s Amended
                                             ‘116” with “Falcon ‘719” to          Invalidity Contentions
                       14                    invalidate claim 42 of ‘691
                                             patent
                       15   Section C        This entire section asserts an       Not disclosed in Apple’s Amended
                            “Prior Art       undisclosed obviousness theory       Invalidity Contentions; improper
                       16   Renders All      that nonspecific combinations of     amalgamation of nondisclosed opinions
                            Asserted         various references, in relation to   on only selected elements of the asserted
                       17   Claims of the    only a few selected elements of      claims of the ‘691 patent to somehow
                            ‘691 Patent      the asserted claims of the ‘691      arrive at a vague and nonspecific
                       18   Obvious”         patent, somehow renders “all         obviousness opinion as to all asserted
                            (paragraphs      asserted claims of the ‘691 patent   claims.
                       19   530-565)         obvious”
                            532, 541, 562,    Comparision of “Quinnell 1995”      Not disclosed in Apple’s Amended
                       20   563              to element(s) of ‘691 asserted       Invalidity Contentions; undisclosed
                                             claim                                comparison of reference with language
                       21                                                         of claims of patents-in-suit
                            607              Comparison of “Quinnell 1995”        Not disclosed in Apple’s Amended
                       22                    with ‘443 patent claim terms,        Invalidity Contentions; undisclosed
                                             including “require an exertion of    comparison of reference with language
                       23                    pressure…”                           of claims of patents-in-suit
                            612              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                       24                    “Quinnell 1995” to invalidate        Invalidity Contentions; undisclosed
                                             claim 19 of the ‘443 patent;         comparison of reference with language
                       25                    comparison of “Quinnell 1995”        of claims of patents-in-suit
                                             with ‘443 patent claim terms,
                       26                    including “require an exertion of
                                             pressure…”
                       27   654              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                                             “Quinnell 1995” to invalidate        Invalidity Contentions; undisclosed
                       28                    claim 19 of the ‘443 patent;
                                                                            5
                                                           PLAINTIFF’S MOTION TO STRIKE
                            Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 11 of 30


                                              CHART A-UNDISCLOSED INVALIDITY THEORIES
                        1   Report           Reference/Invalidity Theory Nondisclosure
                            Paragraph
                        2   Number
                                             comparison of “Quinnell 1995”        comparison of reference with language
                        3                    with ‘443 patent claim terms,        of claims of patents-in-suit
                                             including “require an exertion of
                        4                    pressure…” and “deactivation.”
                            655              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                        5                    “Schrock ‘908” and/or “Zetts         Invalidity Contentions
                                             ‘113” to invalidate “deactivate”
                        6                    element 19f
                            657              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                        7                    “Quinnell 1995” and/or “Schrock      Invalidity Contentions; undisclosed
                                             ‘908” to invalidate “deactivate”     comparison of reference with language
                        8                    element 19f                          of claims of patents-in-suit
                            658-659          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                        9                    “Zetts ‘113” to invalidate           Invalidity Contentions
                                             “deactivate” element 19f
                       10   660-661          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                       11                    “Falcon ‘719” to invalidate          Invalidity Contentions
                                             “deactivate” element 19f
RUSS, AUGUST & KABAT




                       12   662-664          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                                             “Kurtenbach” to invalidate           Invalidity Contentions
                       13                    “deactivate” element 19f
                            665              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                       14                    “Quinnell 1995” to invalidate        Invalidity Contentions
                                             “deactivate” element 19f
                       15   666-667          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                                             “Heikkinen ‘036” to invalidate       Invalidity Contentions
                       16                    “deactivate” element 19f
                            668              Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                       17                    “Heikkinen ‘036” and “Quinnell       Invalidity Contentions; undisclosed
                                             1995” to invalidate “deactivate”     comparison of reference with language
                       18                    element 19f                          of claims of patents-in-suit
                            669-670          Combination of “Kim ‘197” with       Not disclosed in Apple’s Amended
                       19                    “Plaisant Art” to invalidate         Invalidity Contentions
                                             “deactivate” element 19f
                       20   Section C        This entire section asserts an       Not disclosed in Apple’s Amended
                            “Prior Art       undisclosed obviousness theory       Invalidity Contentions; improper
                       21   Renders Both     that nonspecific combinations of     amalgamation of nondisclosed opinions
                            Asserted         various references, in relation to   on only selected elements of the asserted
                       22   Claims of the    only selected elements of the        claims of the ‘691 patent to somehow
                            ‘443 Patent      asserted claims of the ‘443          arrive at a vague and nonspecific
                       23   Obvious”         patent, somehow renders “all         obviousness opinion as to all asserted
                            (paragraphs      asserted claims of the ‘443 patent   claims.
                       24   802-838)         obvious”
                            805, 810, 811,    Comparison of “Quinnell 1995”       Not disclosed in Apple’s Amended
                       25   815              to element(s) of ‘443 claim 19       Invalidity Contentions; undisclosed
                                                                                  comparison of reference with language
                       26                                                         of claims of patents-in-suit

                       27
                       28
                                                                            6
                                                           PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 12 of 30



                        1          B.      Apple’s Noninfringement Expert Report of Professor Klemmer

                        2                  Includes an Undisclosed Noninfringement Theory that Contradicts the
                        3                  Court’s Claim Construction

                        4          Zeroclick served its Patent Local Rule 3-1 Infringement Contentions in this case on January
                        5   27, 2016. On June 1, 2016, Zeroclick also served its First Set of Interrogatories to Apple.
                        6   Interrogatory 1 sought “each and every basis for your denial and counterclaim alleging that you
                        7   do not and/or have not infringed … the Asserted Patents, including an identification of the claim
                        8   elements that you contend you do not practice [and] identification of all facts and documents that
                        9   support or contradict your claim…” Ex. C. On July 5, 2016, Apple responded by identifying,
                       10   inter alia, numerous limitations of ‘443 claim 19, including the “without requiring an exertion of
                       11   pressure on the screen” element, but did not mention or point to any portion of the prosecution
RUSS, AUGUST & KABAT




                       12   history of the patent. Ex. D.
                       13          Claim construction proceedings were occurring around the time of Apple’s interrogatory
                       14   response. Notably, regarding the “without requiring an exertion of pressure on the screen” element
                       15   of claims 19 of the ‘443 patent, Apple argued to the Court the term “is nontechnical and does not
                       16   require construction. Dkt. 50 (Apple’s 7/11/16 Responsive Claim Construction Brief) at 10. Apple
                       17   further argued that the term is a “permissive limitation” and objected to a Zeroclick proposal that,
                       18   in Apple’s view, added limitation to the term. Id. Apple never identified any purported limiting
                       19   prosecution history disclaimer for the term during claim construction proceedings. Thereafter, the
                       20   Court issued two Markman Orders. The first was issued on August 16, 2016 and did not construe
                       21   the “exertion of pressure” element. The second was issued June 25, 2019 and construed the ‘443
                       22   claim term “without requiring an exertion of pressure on the screen” and adopted Apple’s proposed
                       23   construction, which was later agreed by Zeroclick, of “plain and ordinary meaning.” Dkt. 77 at 8.
                       24          On September 3, 2019, Zeroclick served Amended Infringement Contentions.                 On
                       25   November 1, 2019, Apple served its Supplemental Response to Interrogatory 1, which, in regard
                       26   to the ‘443 patent, was identical to its original response and did not mention or cite any purported
                       27   prosecution history disclaimer relevant to the ‘443 patent. Ex. E.
                       28
                                                                               7
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 13 of 30



                        1          On January 31, 2020, Apple served its Rebuttal Expert Report of Professor Scott Klemmer

                        2   Regarding Infringement of U.S. Patent Nos. 8,549,443 and 7,818,691. Ex. F. In that report, Apple
                        3   introduced for the first time, through Dr. Klemmer, a purported prosecution history disclaimer

                        4   claim construction and noninfringement argument regarding the meaning of the claim element
                        5   “without requiring an exertion of pressure on the screen.” Id. at ¶¶ 171-175. For example, Dr.
                        6   Klemmer states in his report “[b]ased on Dr. Irvine’s statements in the prosecution history
                        7   regarding what ‘anyone skilled in the art’ would understand about the meaning of the term ‘without
                        8   requiring an exertion of pressure on the screen,’ the accused products do not meet this limitation.”
                        9   Id. at ¶ 173. Dr. Klemmer continues and states the element “requires that the screen and user
                       10   interface code also (or exclusively) be configured to detect when the user’s finger is ‘not touching
                       11   the screen’ or ‘making contact’ (and thus is not using a ‘tactile gesture,’ but instead a ‘non tactile
RUSS, AUGUST & KABAT




                       12   gesture,’ according to the prosecution history)…” Id. (Emphasis added). Dr. Klemmer concludes,
                       13   based on this new limitation, that the accused products in this case do not practice the element
                       14   because “[a] capacitive touchscreen, like those used in the accused devices, detects touch ‘by the
                       15   change in capacitance,’ rather than pressure, but requires ‘tactile’ touch nonetheless (as Dr. Irvine
                       16   put it), and thus some pressure, even if slight.” Id.
                       17          Dr. Klemmer’s earlier invalidity report opines in numerous places that “capacitive”
                       18   touchscreens do indeed practice the “without requiring an exertion of pressure” element. See Ex.
                       19   B at ¶ 68 (“As discussed in detail below, capacitive touchscreens, which can be controlled without
                       20   the exertion of pressure…”); ¶ 77 (“capacitive touchscreens …, which were conventional in the
                       21   art, permitted use without requiring an exertion of pressure on the screen”). Dr. Klemmer’s
                       22   invalidity report also explicitly opines “having reviewed the ’443 patent, it is my opinion that the
                       23   ’443 patent does not specify whether any exertion of pressure is prohibited.” Id. at ¶ 77.
                       24          On February 14, 2020, counsel for Zeroclick and Apple met and conferred. On February
                       25   19, 2020, counsel for Zeroclick shared additional information with Apple regarding this motion
                       26   and identified the specific paragraph numbers of Dr. Klemmer’s invalidity and noninfringement
                       27
                       28
                                                                                8
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 14 of 30



                        1   reports subject to this motion. On February 20, 2020, Apple advised Zeroclick that it would not

                        2   withdraw any of the identified paragraphs.
                        3   V.      ARGUMENT

                        4           A.      The Court Should Strike Invalidity Theories in Dr. Klemmer’s Report
                        5                   that Were Never Disclosed by Apple.
                        6           The disclosure requirements of Patent Local Rule 3-3 are designed “to require parties to
                        7   crystallize their theories of the case early in the litigation and to adhere to those theories once they
                        8   have been disclosed.” Nova Measuring Instruments Ltd. v. Nanometrics, Inc., 417 F. Supp. 2d
                        9   1121, 1123 (N.D. Cal. 2006); accord ASUS Computer Int’l v. Round Rock Research, LLC, No. 12-
                       10   CV-02099-JST, 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014). “They are also designed to
                       11   provide structure to discovery and to enable the parties to move efficiently toward claim
RUSS, AUGUST & KABAT




                       12   construction and the eventual resolution of their dispute.” Golden Bridge Tech. Inc v. Apple, Inc.,
                       13   No. 12-cv-04882-PSG, 2014 WL 1928977, at *3 (N.D. Cal. May 14, 2014) (internal quotation
                       14   marks omitted). Patent Local Rule 3-3 required Apple to, in a timely fashion well before expert
                       15   reports, disclose to Zeroclick its invalidity theories in this case. In particular Apple was required
                       16   to identify all its prior art references, state “whether each item of prior art anticipates each asserted
                       17   claim or renders it obvious,” and disclose “[a] chart identifying specifically where and how in
                       18   each alleged item of prior art each limitation of each asserted claim is found…” PLR 3-3(b)-
                       19   (c) (emphasis added); see also Asia Vital Components Co. v. Asetek Danmark A/S, No. 16-CV-
                       20   07160-JST, 2018 WL 4945316, at *3 (N.D. Cal. Oct. 11, 2018). Further, specifically regarding
                       21   obviousness arguments, Apple's Invalidity Contentions were required to provide “an explanation
                       22   of why the prior art renders the asserted claim obvious, including an identification of any
                       23   combinations of prior art showing obviousness.” PLR 3-3(b).
                       24           Apple failed to provide this requisite notice in many respects. In particular, Dr. Klemmer’s
                       25   December 20, 2019 Invalidity Report included numerous invalidity references and theories,
                       26   including purported obviousness combinations, that were never identified by Apple in its Amended
                       27   Invalidity Contentions. This is not only a violation of Apple’s disclosure obligations, it is a
                       28
                                                                                 9
                                                               PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 15 of 30



                        1   violation of the Patent Local Rules and the case schedule. Portions of Dr. Klemmer’s Invalidity

                        2   Report, including undisclosed invalidity theories, should therefore be stricken. Takeda Pharm.
                        3   Co. v. TWi Pharm., Inc., No. 13-CV-02420-LHK, 2015 WL 1227817, at *3 (N.D. Cal. Mar. 17,

                        4   2015) (“Any invalidity theories not disclosed pursuant to Local Rule 3–3 are barred . . . from
                        5   presentation at trial (whether through expert opinion testimony or otherwise)” (quoting MediaTek
                        6   Inc. v. Freescale Semiconductor, Inc., No. 11–CV–5341–YGR, 2014 WL 690161, at *1 (N.D. Cal.
                        7   Feb. 21, 2014)); Verinata Health, Inc. v. Sequenom, Inc., No. 12-cv-00865-SI, 2014 WL 4100638,
                        8   at *3 (N.D. Cal. Aug. 20, 2014) (“Given the purpose behind [these] disclosure requirements, a
                        9   party may not use an expert report to introduce new infringement theories, new infringing
                       10   instrumentalities, new invalidity theories, or new prior art references not disclosed in the parties’
                       11   infringement contentions or invalidity contentions.”); Asia Vital Components Co., 2018 WL
RUSS, AUGUST & KABAT




                       12   4945316, at *5 (“where an expert report opines that prior art teaches additional limitations not
                       13   identified in the invalidity contentions, these are new invalidity theories that were not properly
                       14   disclosed and are properly struck.”) (internal quote omitted).
                       15          Shown above in Chart A, Dr. Klemmer’s introduction of new invalidity theories is vast and
                       16   unsupported. Chart A describes the specific reasons each new theory should be stricken due to
                       17   nondisclosure in Apple’s Amended Invalidity Contentions. In general terms, Dr. Klemmer’s new
                       18   theories can be lumped into separate groups: undisclosed invalidity theories disguised as opinions
                       19   regarding the “state of the art” or “chronology of development,” undisclosed obviousness
                       20   combinations, and undisclosed holistic obviousness theories that do not even purport to present an
                       21   element-by-element or claim-by-claim analysis.
                       22                  1.      Dr. Klemmer’s Invalidity Report Includes Numerous New
                       23                          Invalidity Theories Disguised as “State of the Art”
                       24          Dr. Klemmer attempts to introduce numerous new invalidity theories regarding references
                       25   and products not included at all in Apple’s Amended Invalidity Contentions. His report attempts
                       26   to disguise these new references and theories as pertaining to the “State of the Art” but these new
                       27   opinions constitute full-fledged invalidity theories never previously disclosed. As shown in Chart
                       28
                                                                               10
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 16 of 30



                        1   A, the following references, which Dr. Klemmer discusses in his “State of the Art” section of his

                        2   report (paragraphs 84-123), do not appear anywhere in Apple’s Amended Invalidity Contentions:
                        3   “Sutherland 2003,” “Casio AT-550 User Manual,” “Casio AT-550 (product),” “Krueger 1995,”

                        4   “Fukumoto 1994,” “Kohler 1994,” “Freeman and Weissman 1994,” “Fitts 1992,” “PortfolioWall,”
                        5   “Accot and Zhai 1997,” and “Magic Cursor 2000.”
                        6             As an example, Dr. Klemmer’s opinions concerning “Accot and Zhai 1997” spans four
                        7   paragraphs and Dr. Klemmer concludes that “as discussed above, the Accot and Zhai 1997
                        8   references disclosed many, if not all, elements of the patents-in-suit, taught motivations to practice
                        9   the elements of the patents-in-suit, and made those elements obvious.” Ex. B at ¶ 116. Similarly,
                       10   regarding the undisclosed “Magic Cursor 2000” reference, Dr. Klemmer opines “Magic Cursor is
                       11   yet another example of how the elements of the asserted claims were widely known” and opines
RUSS, AUGUST & KABAT




                       12   specifically about the Court-construed claim terms “pointer” and “exertion of pressure.” Id. at ¶¶
                       13   120-123. A third example of an entirely new invalidity analysis based on an undisclosed reference
                       14   is Dr. Klemmer’s opinions regarding the “Freeman and Weissman 1994” reference. Dr. Klemmer
                       15   opines:
                                       “[a]s in the patents-in-suit, the system described by Freeman and Weissman
                       16             allowed a user to trigger a function by first moving the hand to a ‘hot-spot’ on the
                                      GUI, which was ‘shown to the viewer by the solid circle below the hand…’ The
                       17             patents-in-suit similarly recites the use of a pointer to track the position of the user’s
                                      hand, which may be controlling a mouse, stylus, or other pointer device and
                       18             triggering functions by touching a ‘control area’ and making a subsequent
                                      movement.”
                       19
                                      Id. at ¶¶ 98-99. This new invalidity theory specifically describes elements of ‘691 patent
                       20
                            claim 2, such as “control area,” “pointer” and “subsequent movement.”
                       21
                                      If there is any doubt that any of these new purported “State of the Art” references constitute
                       22
                            an undisclosed invalidity opinion, Dr. Klemmer himself confirms as much, as he sums up his entire
                       23
                            “State of the Art” section:
                       24
                                      “All references in this chronology are herein relied upon to show how every
                       25             element claimed in the patents-in-suit would have been obvious, there was
                                      motivation to try the combinations of elements claimed in the patents-in-suit, there
                       26             was motivation to combine the references discussed in this report, and
                                      combinations of elements claimed by the patents-in-suit yielded only predictable
                       27             results.”
                       28
                                                                                   11
                                                                  PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 17 of 30



                        1            Id. at ¶ 124.

                        2            Dr. Klemmer’s purported “State of the Art” section makes numerous undisclosed full-
                        3   fledged invalidity arguments, which compare undisclosed references to the patents-in-suit and

                        4   patent elements. Dr. Klemmer concludes and confirms that his undisclosed arguments, in his view,
                        5   demonstrate invalidity of the patents-in-suit. Accordingly, these opinions regarding undisclosed
                        6   invalidity theories should all be stricken. Life Techs. Corp. v. Biosearch Techs., Inc., 2012 WL
                        7   4097740, at *1–2 (N.D. Cal. Sept. 17, 2012) (rejecting distinction between “prior art” and “what
                        8   defendants term ‘background on the art,’” and “reject[ing] such attempts to elude patent local rules
                        9   by defining materials as ‘background’ or ‘context’”); Volterra Semiconductor Corp. v. Primarion,
                       10   Inc., 796 F. Supp. 2d 1025, 1047–48 (N.D. Cal. 2011) (excluding prior art not included in invalidity
                       11   contentions over defendants’ arguments that references were being offered “simply ... to provide
RUSS, AUGUST & KABAT




                       12   ‘context for how a person of ordinary skill in the art would have understood certain terms of art,’”
                       13   and that the references “were disclosed in interrogatory responses or expert reports, or were
                       14   initially cited by the [movant]”); Largan Precision Co., 2014 WL 6882275, at *6 (rejecting
                       15   argument that prior art was just “background” since the expert used the prior art “as an example
                       16   of a reference that teaches the benefits of [the invention] and that would motivate modifying [other
                       17   prior art] to include a[] [claim limitation],” and holding “That is not background; it is asserted prior
                       18   art.”)
                       19                   2.       Dr. Klemmer’s “Chronology of Development” Section Similarly
                       20                            Includes Undisclosed Comparisons of Asserted Claim Elements
                       21                            to the Prior Art References
                       22            Very similar to Dr. Klemmer’s “State of the Art” section, his “Chronology of
                       23   Development” section (paragraphs 124-152) is yet another undisclosed invalidity theory in
                       24   disguise. For example, paragraph 140 includes undisclosed comparisons of a reference “Quinnell
                       25   1995” to asserted claim language: “It was not just academics who taught the elements of the
                       26   patents-in-suit in prior art publications, but also computer magazines. In 1995, EDN Magazine
                       27   mentioned the distinction between lifting a finger off the screen and keeping it on the screen to
                       28
                                                                                12
                                                               PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 18 of 30



                        1   activate or cancel a selected operation…” Ex. B at ¶ 140. This is a specific invalidity opinion

                        2   concerning elements of ‘443 claim 19, which requires a “selected operation” and “deactivation”
                        3   of the operation while the user’s finger is on the screen. As another example, in paragraph 145 of

                        4   his report, Dr. Klemmer introduces a reference not disclosed in Apple’s Amended Invalidity
                        5   Contentions named “Touch Jan 1999” and opines that the reference showed prior art that practiced
                        6   the “require an exertion of pressure” element of ‘443 claim 19.
                        7          If there is any doubt that Dr. Klemmer’s opinions regarding the “Chronology of
                        8   Development” includes new veiled invalidity theories, Dr. Klemmer himself opines:
                        9          “Given this history of development of the elements recited in the asserted claims of
                                   the patents-in-suit that is shown in the prior art, the asserted claims are at least
                       10          rendered obvious by the prior art. As the history shows, every element was well
                                   known and used in various combinations with others, in accordance with
                       11          motivations taught in the art.”
RUSS, AUGUST & KABAT




                       12          Id. at ¶ 152.
                       13          Accordingly, this section of Dr. Klemmer’s report includes, and is itself, an undisclosed
                       14   invalidity theory in violation of PLR 3-3. These paragraphs and theories should be stricken from
                       15   Dr. Klemmer’s Report.
                       16                  3.      Dr. Klemmer’s Invalidity Expert Report Includes Undisclosed
                       17                          Obviousness Combinations
                       18          In addition to including new invalidity theories disguised as background material, Dr.
                       19   Klemmer’s expert report also includes undisguised obviousness theories and combinations not
                       20   disclosed in Apple’s Amended Invalidity Contentions. They should similarly be stricken.
                       21          Apple’s Amended Invalidity Contentions included 36 charts (18 per asserted patent)
                       22   comparing claim elements to various primary invalidity references and, for some elements of the
                       23   asserted claims, disclosed obviousness combinations. Dr. Klemmer’s opinions disclosed in his
                       24   Invalidity Expert Report include numerous obviousness combinations never previously disclosed.
                       25   For example, as shown above in Chart A, Dr. Klemmer opines that the “Kim ‘197,” “Schrock
                       26   ‘908,” and/or “Pisutha-Arnond ‘116” references can be combined with “Quinnell 1995” to show
                       27   obviousness of particular elements of the ‘691 and ‘443 patents. Ex. B at ¶¶ 159, 247, 396, 463,
                       28
                                                                             13
                                                             PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 19 of 30



                        1   607, 612, 654, 657, and 665. The “Quinnell 1995” reference is disclosed nowhere in Apple’s

                        2   served invalidity charts regarding those references. See Exs. G-J (Apple’s Amended Invalidity
                        3   Charts for Kim ‘197-‘443 patent, Kim ‘197-‘691 patent, Schrock ‘908-‘691 patent, and Pisutha-

                        4   Arnond ‘116-‘691 patent). As further examples, Dr. Klemmer’s report discloses for the first time
                        5   the following obviousness combinations, none of which were disclosed in Apple’s invalidity
                        6   contentions”:
                                                   CHART B – Undisclosed Obviousness Theories
                        7    Report           Reference/Invalidity Theory  Nondisclosure
                             Paragraph
                        8    Number
                             159              Combining “Kim ‘197” with          Not disclosed in Apple’s Amended
                        9                     “Quinnell 1995”;                   Invalidity Contentions; undisclosed
                                                                                 comparison of reference with language of
                       10                                                        claims of patents-in-suit
                             247              Comparison of “Quinnell 1995” Not disclosed in Apple’s Amended
                       11                     to elements of ‘691 patent,        Invalidity Contentions; undisclosed
RUSS, AUGUST & KABAT




                                              including “pointer”                comparison of reference with language of
                       12                                                        claims of patents-in-suit
                             341-342          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                       13                     “Zetts ‘113” to invalidate claim   Invalidity Contentions
                                              42 of ‘691 patent
                       14    343-344          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                              “Falcon 719” to invalidate claim Invalidity Contentions
                       15                     42 of ‘691 patent
                       16    396              Combination of “Schrock ‘908” Not disclosed in Apple’s Amended
                                              with “Quinnell 1995” to disclose Invalidity Contentions
                       17                     “pointer” of asserted ‘691 patent
                                              claims
                       18    463              Combination of “Pisutha-Arnond Not disclosed in Apple’s Amended
                                              ‘116” with “Quinnell 1995” to      Invalidity Contentions
                       19                     disclose “pointer” of asserted
                                              ‘691 patent claims
                       20    519-520          Combination of “Pisutha-Arnond Not disclosed in Apple’s Amended
                                              ‘116” with “Zetts ‘113” to         Invalidity Contentions
                       21                     invalidate claim 42 of ‘691
                                              patent
                       22    521              Combination of “Pisutha-Arnond Not disclosed in Apple’s Amended
                                              ‘116” with “Falcon ‘719” to        Invalidity Contentions
                       23                     invalidate claim 42 of ‘691
                                              patent
                       24    Section C        This entire section asserts an     Not disclosed in Apple’s Amended
                             “Prior Art       undisclosed obviousness theory     Invalidity Contentions; improper
                       25    Renders All      that nonspecific combinations of amalgamation of nondisclosed opinions
                             Asserted         various references, in relation to on only selected elements of the asserted
                       26    Claims of the    only a few selected elements of    claims of the ‘691 patent to somehow
                             ‘691 Patent      the asserted claims of the ‘691    arrive at a vague and nonspecific
                       27    Obvious”         patent, somehow renders “all       obviousness opinion as to all asserted
                             (paragraphs      asserted claims of the ‘691        claims.
                       28    530-565)         patent obvious”
                                                                            14
                                                            PLAINTIFF’S MOTION TO STRIKE
                            Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 20 of 30


                                                  CHART B – Undisclosed Obviousness Theories
                        1   Report           Reference/Invalidity Theory  Nondisclosure
                            Paragraph
                        2   Number
                            532, 541, 562,    Comparison of “Quinnell 1995”    Not disclosed in Apple’s Amended
                        3   563              to element(s) of ‘691 asserted    Invalidity Contentions; undisclosed
                                             claim                             comparison of reference with language of
                        4                                                      claims of patents-in-suit
                            607              Comparison of “Quinnell 1995” Not disclosed in Apple’s Amended
                        5                    with ‘443 patent claim terms,     Invalidity Contentions; undisclosed
                                             including “require an exertion of comparison of reference with language of
                        6                    pressure…”                        claims of patents-in-suit
                            612              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                        7                    “Quinnell 1995” to invalidate     Invalidity Contentions; undisclosed
                                             claim 19 of the ‘443 patent;      comparison of reference with language of
                        8                    comparison of “Quinnell 1995”     claims of patents-in-suit
                                             with ‘443 patent claim terms,
                        9                    including “require an exertion of
                                             pressure…”
                       10   654              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Quinnell 1995” to invalidate     Invalidity Contentions; undisclosed
                       11                    claim 19 of the ‘443 patent;      comparison of reference with language of
RUSS, AUGUST & KABAT




                                             comparison of “Quinnell 1995”     claims of patents-in-suit
                       12                    with ‘443 patent claim terms,
                                             including “require an exertion of
                       13                    pressure…” and “deactivation.”
                       14   655              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Schrock ‘908” and/or “Zetts      Invalidity Contentions
                       15                    ‘113” to invalidate “deactivate”
                                             element 19f
                       16   657              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Quinnell 1995” and/or            Invalidity Contentions; undisclosed
                       17                    “Schrock ‘908” to invalidate      comparison of reference with language of
                                             “deactivate” element 19f          claims of patents-in-suit
                       18   658-659          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Zetts ‘113” to invalidate        Invalidity Contentions
                       19                    “deactivate” element 19f
                            660-661          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                       20                    “Falcon ‘719” to invalidate       Invalidity Contentions
                                             “deactivate” element 19f
                       21   662-664          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Kurtenbach” to invalidate        Invalidity Contentions
                       22                    “deactivate” element 19f
                            665              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                       23                    “Quinnell 1995” to invalidate     Invalidity Contentions
                                             “deactivate” element 19f
                       24   666-667          Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                                             “Heikkinen ‘036” to invalidate    Invalidity Contentions
                       25                    “deactivate” element 19f
                            668              Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                       26                    “Heikkinen ‘036” and “Quinnell Invalidity Contentions; undisclosed
                                             1995” to invalidate “deactivate” comparison of reference with language of
                       27                    element 19f                       claims of patents-in-suit

                       28
                                                                          15
                                                          PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 21 of 30


                                                     CHART B – Undisclosed Obviousness Theories
                        1    Report             Reference/Invalidity Theory  Nondisclosure
                             Paragraph
                        2    Number
                             669-670            Combination of “Kim ‘197” with Not disclosed in Apple’s Amended
                        3                       “Plaisant Art” to invalidate   Invalidity Contentions
                                                “deactivate” element 19f
                        4
                                   See Exs. G-J.
                        5
                                   For the same reasons described above regarding Dr. Klemmer’s new invalidity opinions
                        6
                            disguised as background opinions, these new obviousness combinations should also be stricken.
                        7
                            They constitute invalidity theories and obviousness combinations not disclosed in Apple’s
                        8
                            Amended Invalidity Contentions.
                        9
                                           4.      Dr. Klemmer’s Undisclosed Holistic Obviousness Theories that
                       10
                                                   Vaguely Combine Numerous Prior Art References in
                       11
RUSS, AUGUST & KABAT




                                                   Nonspecific Ways Should be Stricken.
                       12
                                   In addition to the undisclosed specific references and combinations described above, Dr.
                       13
                            Klemmer’s Invalidity Expert Report also includes two undisclosed obviousness opinions (one for
                       14
                            each patent), which consist of two undisclosed nonspecific amalgamations of numerous prior art
                       15
                            references. Ex. B Sections V.C (¶¶ 530-565), VI.C (¶¶ 802-838). Dr. Klemmer’s obviousness
                       16
                            opinions in these sections do not even perform a claim-by-claim or element-by-element analysis.
                       17
                            They should be stricken because a) they were not disclosed in Apple’s Amended Invalidity
                       18
                            Contentions, and b) they are based on improper and unreliable methodology.
                       19
                                   Sections V.C and VI.C are titled “Prior Art Renders [All/Both] Asserted Claims of the
                       20
                            [‘691/’443] Patent Obvious.” They do not consist of an element-by-element, or even a claim-by-
                       21
                            claim analysis of any prior art or any defined combination of prior art. Instead, Dr. Klemmer refers
                       22
                            generally to his earlier opinions (which explained above, should largely be stricken) and performs
                       23
                            a holistic analysis of each patent, with reference to only selected claim elements, concluding that
                       24
                            all asserted claims are obvious. Apple never disclosed these opinions, and thus they should be
                       25
                            stricken. Not only were the opinions as a whole never disclosed, but they consist largely of
                       26
                            subsidiary opinions that themselves were never disclosed. For example, Dr. Klemmer, for both
                       27
                            the ‘691 patent and ‘443 patent holistic analyses, relies upon subsidiary opinions regarding the
                       28
                                                                              16
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 22 of 30



                        1   “Quinnell 1995” reference, which was not included in Apple’s Amended Invalidity Contentions.

                        2   See id. ¶¶ 532, 541, 562, 563, 805, 810, 811 and 815. It would be unfair surprise at this point to
                        3   allow Dr. Klemmer to give these opinions at trial.

                        4           Moreover, these holistic nonspecific obviousness opinions are impossible to follow
                        5   analytically and employ faulty methodology. Patent Local Rule 3-3(b)-(c) requires disclosure of
                        6   “[a] chart identifying specifically where and how in each alleged item of prior art each limitation
                        7   of each asserted claim is found…” For these opinions, this requisite information is not only absent
                        8   from Apple’s Amended Invalidity Contentions, Dr. Klemmer’s opinions are also unintelligible in
                        9   this regard.   Thus, in addition to being undisclosed, these opinions should be stricken as
                       10   constituting faulty, improper and unintelligible methodology. See, e.g., ActiveVideo Networks,
                       11   Inc. v. Verizon Comm’ns, Inc., 694 F.3d 1312, 1327 (Fed. Cir. 2012) (no invalidity could be found
RUSS, AUGUST & KABAT




                       12   where an expert “failed to explain how specific references could be combined, which
                       13   combination(s) of elements in specific references would yield a predictable result, or how any
                       14   specific combination would operate or read on the asserted claims.”); Innogenetics, N.V. v. Abbott
                       15   Labs., 512 F.3d 1363, 1373-74 (Fed. Cir. 2008) (“Such vague testimony would not have been
                       16   helpful to a lay jury in avoiding the pitfalls of hindsight that belie a determination of
                       17   obviousness.”); Daubert, 509 U.S. at 591-92 (“Rule 702's 'helpfulness' standard requires a valid
                       18   scientific connection to the pertinent inquiry as a precondition to admissibility.”)
                       19                  5.      Zeroclick is Significantly Prejudiced By Apple’s Failure to
                       20                          Disclose Numerous Invalidity Theories Present in Dr.
                       21                          Klemmer’s Report
                       22          Apple’s failure to abide by the Patent Local Rules has inflicted considerable prejudice on
                       23   Zeroclick. Dr. Klemmer’s new invalidity theories are numerous, and mount on top of the
                       24   considerable number of theories Apple already disclosed in its invalidity contentions, which are
                       25   also included in Dr. Klemmer’s Invalidity Report. Zeroclick and its rebuttal expert, Dr. Zeger,
                       26   had limited time to consider and respond to these numerous theories. Zeroclick also had no notice
                       27   of these theories during the claim construction process, and thus could not consider them while
                       28
                                                                               17
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 23 of 30



                        1   forming its positions on the meaning of claim terms. Further, to the extent Dr. Klemmer’s opinions

                        2   are vaguely disguised as background material and/or are holistic obviousness opinions not
                        3   performed on an element-by-element, claim-by-claim, or even patent-by-patent basis, Dr.

                        4   Klemmer’s new invalidity theories are unintelligible and nearly impossible to respond to. Such
                        5   undue prejudice to Zeroclick confirms Dr. Klemmer’s opinions that include new invalidity theories
                        6   should be stricken.
                        7          B.      Dr. Klemmer’s Opinion regarding the “Without Requiring An
                        8                  Exertion Of Pressure On The Screen” Element Contradicts the Court’s
                        9                  Claim Construction, is an Undisclosed Noninfringement Argument,
                       10                  and Should be Stricken
                       11          Dr. Klemmer served his Rebuttal Infringement Expert Report on January 31, 2020. Dr.
RUSS, AUGUST & KABAT




                       12   Klemmer included in that report a brand new claim construction and noninfringement argument
                       13   regarding ‘443 patent claim 19 element “without requiring an exertion of pressure on the screen.”
                       14   Ex. F at ¶¶ 171-175. Dr. Klemmer opined that, because of a purported prosecution history
                       15   disclaimer, the claim element “requires that the [touch] screen and user interface code also (or
                       16   exclusively) be configured to detect when the user’s finger is ‘not touching the screen’ or ‘making
                       17   contact’ (and thus is not using a ‘tactile gesture,’ but instead a ‘non tactile gesture,’ according to
                       18   the prosecution history)…” Id. at ¶ 171. Essentially, Dr. Klemmer argues, based on a purported
                       19   prosecution history disclaimer argument never disclosed or raised during claim construction, that
                       20   the ‘443 patent requires a “touchscreen” that senses a “touch” without a finger actually touching a
                       21   screen, as opposed to a screen that, for example, merely does not have or require pressure sensors.
                       22   This opinion is improper for three reasons, each of which is independently sufficient to strike this
                       23   particular opinion: 1) Dr. Klemmer raises a claim construction argument that Apple failed to timely
                       24   raise during claim construction proceedings, and thus waived; 2) Dr. Klemmer offers an improper
                       25   legal opinion about legal matters of claim interpretation based on prosecution disclaimer for which
                       26   he has no professed expertise; and 3) Dr. Klemmer offers a new theory of non-infringement that
                       27   Apple failed to timely disclose in its responses to Interrogatories.
                       28
                                                                               18
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 24 of 30



                        1                  1.      Dr. Klemmer’s Opinion Regarding “Without Requiring an

                        2                          Exertion of Pressure on the Screen” is a New Claim
                        3                          Construction Argument that Contradicts the Court’s Claim

                        4                          Construction Order
                        5          Asserted Claim 19 of the ‘443 patent requires, in pertinent part:
                        6          “…a touch-sensitive screen configured to detect being touched by a user’s finger without
                        7   requiring an exertion of pressure on the screen…” and “… user interface code being configured to
                        8   detect one or more locations touched by a movement of the user’s finger on the screen without
                        9   requiring an exertion of pressure…”
                       10          Apple argued throughout claim construction proceedings that the “without requiring an
                       11   exertion of pressure on the screen” element, which is repeated twice in claims 19 of the ‘443 patent,
RUSS, AUGUST & KABAT




                       12   “is nontechnical and does not require construction.” Dkt. 50 (Apple’s 7/11/16 Responsive Claim
                       13   Construction Brief) at 10. Apple further argued that the term is a “permissive limitation” and
                       14   objected to a Zeroclick proposal that, in Apple’s view, added limitation to the term. Id. Apple
                       15   never identified any purported limiting prosecution history disclaimer for the term during claim
                       16   construction proceedings. Thereafter, the Court issued two Markman Orders. The second order
                       17   was issued June 25, 2019 and construed the ‘443 claim term “without requiring an exertion of
                       18   pressure on the screen” and adopted Apple’s proposed construction, which was agreed to by
                       19   Zeroclick at the hearing, of “plain and ordinary meaning.” Dkt. 77 at 8.
                       20          Apple cannot now argue through its expert, Dr. Klemmer, that the construction it sought
                       21   and received via Court order is incorrect or should bear additional limitations. Dr. Klemmer’s
                       22   proposed construction, which states that the “touch-sensitive screen” that “detects one or more
                       23   locations touched” somehow “requires that the [touch] screen and user interface code also (or
                       24   exclusively) be configured to detect when the user’s finger is ‘not touching the screen’ or ‘making
                       25   contact’” ( Ex. F at ¶ 171, emphasis added) does not comport with the “plain and ordinary
                       26   meaning” of the phrase “without requiring an exertion of pressure on the screen” because that
                       27   phrase is used to describe a touch screen and the detection of touches. In any event, it adds
                       28
                                                                               19
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 25 of 30



                        1   limitations to a term that Apple explicitly argues, and the Court ordered, is not burdened with any

                        2   additional limitation. Dr. Klemmer relies on his new claim construction to opine that Apple’s
                        3   accused products do not infringe the ‘443 patent because they include a “capacitive touchscreen.”

                        4   Id. at ¶ 173
                        5          Dr. Klemmer himself, in his Opening Invalidity Report, does not even mention the
                        6   prosecution history statements, and opines throughout the report that various references (including
                        7   “capacitive” touch screens) disclose this claim element, without mentioning his additional
                        8   limitations. See Ex. B at ¶ 68 (“As discussed in detail below, capacitive touchscreens, which can
                        9   be controlled without the exertion of pressure…”); ¶ 77 (“capacitive touchscreens …, which were
                       10   conventional in the art, permitted use without requiring an exertion of pressure on the screen”).
                       11   Dr. Klemmer added new limitations to argue noninfringement, but did not employ this new
RUSS, AUGUST & KABAT




                       12   construction in his invalidity opinions. Dr. Klemmer’s new opinions and arguments that the phrase
                       13   “without requiring an exertion of pressure on the screen” carries limitations from statements made
                       14   during patent prosecution should be struck for the simple reason that the opinion violates the
                       15   Court’s claim construction and in turn conflicts with Dr. Klemmer’s invalidity opinions. Exergen
                       16   Corp. v. Wal-Mart Stores, Inc., 575 F. 3d 1312, 1321 (Fed. Cir. 2009) (“No party may contradict
                       17   the court’s construction to a jury”); Sulzer Textil A.G. v. Picanol N.V., 358 F.3d 1356, 1366 (Fed.
                       18   Cir. 2004) (“[t]he jury must be told that the court has made a clam construction ruling that the jury
                       19   must follow and cannot be left free to apply its own reading of disputed terms to the facts of the
                       20   case.”); Fenner Inv., Ltd. v. Microsoft Corp., 632 F. Supp. 2d 627, 638 (E.D. Tex. 2009) (excluding
                       21   testimony contrary to claim construction); MLC Intellectual Prop., LLC v. Micron Tech., Inc., No.
                       22   14-CV-03657-SI, 2019 WL 2943414, at *1 (N.D. Cal. July 8, 2019) (expert testimony that
                       23   “contradicts the Court’s Supplemental Claim Construction Order [] may not be presented at trial.”)
                       24
                       25
                       26
                       27
                       28
                                                                               20
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 26 of 30



                        1                  2.      Dr. Klemmer’s Opinion Regarding “Without Requiring an

                        2                          Exertion of Pressure on the Screen” is Impermissible Claim
                        3                          Construction that Usurps the Court’s Role

                        4          In addition to violating the Court’s Claim Construction, Dr. Klemmer’s exposition of the
                        5   intrinsic record, namely the prosecution history, in an effort to burden Claim 19 with additional
                        6   limitations is itself a claim construction- a legal opinion which improperly usurps the Court’s role
                        7   to construe the claims.       Hoist Fitness Sys., Inc. v. TuffStuff Fitness Int'l, Inc., No.
                        8   EDCV1701388ABKKX, 2019 WL 6481307, at *5 (C.D. Cal. Aug. 27, 2019) (excluding expert’s
                        9   noninfringement opinion that was “a claim construction argument focused on the intrinsic
                       10   evidence”); Markman v. Westview Instruments, Inc., 517 U.S. 370, 387, 116 S.Ct. 1384, 134
                       11   L.Ed.2d 577 (1996) ; Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d 1051, 1058 (9th
RUSS, AUGUST & KABAT




                       12   Cir. 2008); Cordis Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1337 (Fed. Cir. 2009) (“[I]t is
                       13   improper to argue claim construction to the jury because the ‘risk of confusing the jury is high
                       14   when experts opine on claim construction.’”); Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd.,
                       15   340 F. Supp. 3d 934, 949 (N.D. Cal. 2018) (“[b]ecause claim construction is a matter of law to be
                       16   decided by the court, … expert witnesses are not permitted to argue claim constructions to the
                       17   jury.”) (citation omitted); MediaTek, 2014 WL 971765, at *5 (rejecting argument that expert was
                       18   “merely offering testimony within the purview of the plain and ordinary meaning of the patent
                       19   claim terms” when the expert “relies heavily on the prosecution history … to explain and expound
                       20   upon a specific meaning and/or requirements of the terms identified.”)
                       21          Dr. Klemmer’s opinions regarding this element are neither a technical opinion, nor a
                       22   technical comparison to the “plain and ordinary meaning” of the element. Dr. Klemmer relies
                       23   exclusively on the prosecution history in an attempt to introduce a new limitation, which makes
                       24   little sense when read with the ‘443 claim 19 as a whole, to the plain and ordinary meaning of the
                       25   “exertion of pressure” element. To the extent Dr. Klemmer’s opinion regarding this element is at
                       26   all technical, and not a claim construction argument, Apple could have, but did not, submit an
                       27   expert declaration during claim construction proceedings.        Apple also could have actually
                       28
                                                                              21
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 27 of 30



                        1   proposed the limitation on the term it now seeks to impose via Dr. Klemmer’s opinions. It did not,

                        2   and to do so now, particularly in contravention of the Court’s Construction Order, is improper.
                        3   This for this separate reason, Dr. Klemmer’s opinion construing “without requiring an exertion of

                        4   pressure on the screen” should be struck.
                        5                  3.      Dr. Klemmer’s Opinion Regarding “Without Requiring an
                        6                          Exertion of Pressure on the Screen” is an Undisclosed
                        7                          Noninfringement Argument
                        8          Early in the case, Zeroclick served Interrogatory 1, seeking “each and every basis for
                        9   [Apple’s] denial and counterclaim alleging that [it does] not and/or [has] not infringed … the
                       10   Asserted Patents, including an identification of the claim elements that [Apple] contend[s] [it does]
                       11   not practice [and] identification of all facts and documents that support or contradict [its] claim…”
RUSS, AUGUST & KABAT




                       12   Ex. C. Apple responded by identifying, inter alia, numerous limitations of ‘443 patent claim 19,
                       13   including the “without requiring an exertion of pressure on the screen” element, but did not
                       14   mention or point to any portion of the prosecution history of the patent. Ex. E. Explained above,
                       15   Apple also never argued prosecution history disclaimer during claim construction. On January 31,
                       16   2020, in Dr. Klemmer’s Rebuttal Noninfringement Report, Apple, for the first time, disclosed it
                       17   intended to rely on the prosecution history of the ‘443 patent as a noninfringement argument. Such
                       18   litigation by surprise violates Fed. R. Civ. P. 37(c)(1): “If a party fails to provide information or
                       19   identify a witness as required by Rule 26(a) or (e), the party is not allowed to use that information
                       20   or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
                       21   substantially justified or is harmless.” See also O2 Micro Int'l, Ltd. v. Monolithic Power Sys., 467
                       22   F.3d 1355, 1364 (Fed. Cir. 2006) (purpose of contention interrogatories to make parties “crystallize
                       23   their theories of the case early in the litigation.”). To avoid exclusion, Apple must show that its
                       24   failure to disclose its noninfringement argument regarding the “requiring an exertion of pressure
                       25   on the screen” element was either substantially justified or harmless. Yeti by Molly, Ltd. v. Deckers
                       26   Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001). Apple cannot make either required
                       27   showing.
                       28
                                                                               22
                                                              PLAINTIFF’S MOTION TO STRIKE
                                Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 28 of 30



                        1            Apple cannot argue its failure to disclose was justified. The noninfringement argument is

                        2   not technical in nature, and is based on a prosecution history disclaimer argument. Even if it was
                        3   based on a technical opinion of its expert, Apple presumably had access to the expert throughout

                        4   the discovery period. Apple’s failure to disclose is also not justified for the reasons described
                        5   above. Notably, the noninfringement argument depends on a claim construction position that
                        6   should have been disclosed in mid-2016, not early 2020.
                        7            Nor can Apple argue that its failure to disclose the noninfringement argument was
                        8   harmless. Zeroclick formed its infringement positions based on the Court’s claim constructions,
                        9   including the construction of “without requiring an exertion of pressure.” Moreover, Apple
                       10   disclosed this argument at the last possible moment, when there was no provision for Zeroclick or
                       11   its experts to actually address the argument. Indeed, Dr. Klemmer expressly faults Zeroclick’s
RUSS, AUGUST & KABAT




                       12   infringement expert, Dr. Zeger, for not addressing the argument, which, of course, was never
                       13   disclosed to him and was never raised during claim construction or in Apple’s interrogatory
                       14   responses. See Ex. F at ¶ 171 (“The prosecution history supports this understanding of the relevant
                       15   claim language, which Dr. Zeger fails to address…”) Had Apple properly disclosed this argument,
                       16   Zeroclick’s expert(s) could have addressed it in their report(s)1.           Apple’s undisclosed
                       17   noninfringement and claim construction arguments irreparably prejudice Zeroclick. Accordingly,
                       18   they are not “harmless” and should be struck.
                       19
                       20
                       21
                       22   1
                             Zeroclick also could have addressed Dr. Klemmer’s erroneous reading and selective quoting of
                       23   the prosecution history that underlies his new claim construction and noninfringement argument.
                            Regardless of how Dr. Irvine’s comments in the August 3, 2012 filing may be construed, he almost
                       24   immediately retracted them, explaining to the examiner that “any description in the previous office
                            reply was placing no limitation on the claim language of any of the … claims…thus none of the
                       25   description in the previous office action was intended and should not be interpreted to limit the
                       26   claim language.” Ex. K (9-7-2012 Clarification of Response on August 3rd 2012”). In addition,
                            the examiner expressly did not rely on Dr. Irvine’s August 3rd comments (which Dr. Irvine later
                       27   retracted) to overcome the rejection over the Singh art, and instead relied on different, earlier
                            comments by Dr. Irvine. Ex. L (12-4-2012 Non-Final Rejection) at 2 (“Applicant’s arguments,
                       28   filed 7/25/12…have been fully considered and are persuasive.”)
                                                                              23
                                                              PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 29 of 30



                        1   VI.    CONCLUSION

                        2          For the reasons described above, Dr. Klemmer’s opinions related to undisclosed invalidity
                        3   theories, invalidity theories that do not embark on a claim-by-claim or element-by-element

                        4   analysis, and new claim construction/noninfringement arguments should be struck.
                        5                                           Respectfully submitted,
                        6
                        7   DATED: February 21, 2020                RUSS AUGUST & KABAT
                        8
                        9                                           By:          /s/ Brian D. Ledahl
                       10                                                          Brian D. Ledahl
                       11
RUSS, AUGUST & KABAT




                       12                                                 Attorneys for Plaintiff
                       13                                                 Zeroclick, LLC
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                            24
                                                            PLAINTIFF’S MOTION TO STRIKE
                             Case 4:15-cv-04417-JST Document 99 Filed 02/21/20 Page 30 of 30



                        1                                   CERTIFICATE OF SERVICE

                        2          I hereby certify that the counsel of record who are deemed to have consented to electronic
                        3   service are being served with a copy of this document via the Court’s CM/ECF system per Local

                        4   Rule CV-5(a)(3). Unless service is governed by F.R. Civ. P. 4 or L.R. 79-5.3, service with this
                        5   electronic NEF will constitute service pursuant to the Federal Rules of Civil and Criminal
                        6   Procedure, and the NEF itself will constitute proof of service for individuals so served.
                        7
                        8
                        9   DATED: February 21, 2020
                                                                      By:      /s/ Brian D. Ledahl
                       10                                                   Brian D. Ledahl
                       11
RUSS, AUGUST & KABAT




                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                              25
                                                              PLAINTIFF’S MOTION TO STRIKE
